Case: 2:19-cv-00019-WOB-CJS Doc #: 58 Filed: 10/18/19 Page: 1 of 5 - Page ID#: 765




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

  NICHOLAS SANDMANN, by and            : CASE NO. 2:19-cv-19-WOB-CJS
  through his parents and natural      :
  guardians, TED SANDMANN and          : JUDGE WILLIAM O. BERTELSMAN
  JULIE SANDMANN,                      :
                                       :
              Plaintiffs,              :
                                       :
  v.                                   :
                                       :
  WP COMPANY, LLC d/b/a THE            :
  WASHINGTON POST,                     :
                                       :
              Defendant.               :
                                       :


               PLAINTIFF’S NOTICE OF FILING EXHIBITS (DVDs)
           IN SUPPORT OF MOTION FOR RELIEF FROM JUDGMENT,
         FOR RECONSIDERATION OF DISMISSAL WITH PREJUDICE, AND
                    FOR LEAVE TO AMEND COMPLAINT
Case: 2:19-cv-00019-WOB-CJS Doc #: 58 Filed: 10/18/19 Page: 2 of 5 - Page ID#: 766




        Pursuant to instructions by this Court during the October 16, 2019 hearing on Plaintiff’s

 Motion for Relief from Judgment, for Reconsideration of Dismissal with Prejudice, and for Leave

 to Amend Complaint (the “Motion” [Doc. 49]), Plaintiff is filing exhibits in further support of his

 motion. The exhibits are being filed conventionally because they are videos contained on DVDs,

 which cannot be filed electronically. The exhibits include all videos referenced in Plaintiff’s First

 Amended Complaint.

        The exhibits (“DVDs”) being filed are as follows:


        (1) DVD 1 – Viral Video (1 min.) posted on January 18, 2019, linked to and embedded

                       by Washington Post in all 5 of its online articles included in the First

                       Amended Complaint

                •   Also referred to as “Taitano Video” or “2020fight Video” depending on the

                    video cover image

                •   Referenced in Plaintiff’s First Amended Complaint, at ¶¶ 65-75, 77-78, 194-95,

                    208-09, 213-14, 250-51, 253, 259, 261, 264-65, 269, 274, 282, 288, 294-95,

                    299, 302, 326, 337-38, 360, 372-73

                •   Posted to Instagram by Kaya Taitano, a participant in the Indigenous Peoples

                    March, at https://www.instagram.com/p/Bsy80cfFVAR/

        (2) DVD 2 – Second Taitano Video (3 min. 44 sec.) posted on January 18, 2019

                •   Second video referenced in Plaintiff’s First Amended Complaint, at ¶ 65

                •   Posted to Instagram by Kaya Taitano, a participant in the Indigenous Peoples

                    March, at https://www.youtube.com/watch?v=sIG5ZB0fw1k


        (3) DVD 3 – Banyamyan Video (1 hr. 46 min.) posted on January 18, 2019

                •   Referenced in Plaintiff’s First Amended Complaint, at ¶¶ 80-82, 88-90, 282,

                    316




                                                  1
Case: 2:19-cv-00019-WOB-CJS Doc #: 58 Filed: 10/18/19 Page: 3 of 5 - Page ID#: 767




             •   Live video stream on Facebook by Shar Yaqataz Banyamyan, one of the Black

                 Hebrew Israelites, during the January 18 events, and then posted to Facebook

                 immediately after the live video stream was concluded

             •   Removed from Facebook by Banyamyan but widely available at

                 https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523


       (4) DVD 4 – Maria Judy Video (6 sec.) posted on Jan. 19, 2019

             •   Referenced in Plaintiff’s First Amended Complaint, at ¶¶ 84-86

             •   Posted          in         tweet      by          Maria          Judy     at

                 https://twitter.com/mariajudy_/status/1086681831804674048


       (5) DVD 5 – Video cited by CovCath student (9 min. 15 sec.) posted on January 19,

                      2019

             •   Referenced in Plaintiff’s First Amended Complaint, at ¶ 86

             •   Posted to YouTube at http://youtu.be/aK1uWzTtkT8 on January 19, 2019

                 (currently available at https://www.youtube.com/watch?v=npX801xLSFY)

             •   Included in statement by CovCath student posted on Twitter by Adam Clements

                 of          WKRC-TV,       Local    12,      on       January       19,   at

                 https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=
                 twsrc%255


       (6) DVD 6 – Nicholas Sandmann: The Truth in 15 Minutes (13 min. 58 sec.) posted

                      on February 1, 2019

             •   Referenced in Plaintiff’s First Amended Complaint, at ¶¶ 88-90

             •   Prepared and posted by counsel for Plaintiff and posted to YouTube at

                 https://www.youtube.com/watch?v=lSkpPaiUF8s




                                               2
Case: 2:19-cv-00019-WOB-CJS Doc #: 58 Filed: 10/18/19 Page: 4 of 5 - Page ID#: 768




        (7) DVD 7 – Taitano Interview of Nathan Phillips (1 min. 6 sec..) posted on January

           18, 2019

               •   Referenced in Plaintiff’s First Amended Complaint, at ¶ 184

               •   Posted to Instagram by Kaya Taitano, a participant in the Indigenous Peoples

                   March, at

                   https://www.instagram.com/p/Bsy9_7WFDQO/?utm_source=ig_embed&utm

                   _campaign=embed_video_watch_again



        Respectfully submitted this 18th day of October, 2019.

  L. LIN WOOD, P.C.                                   Hemmer DeFrank Wessels PLLC

  /s/ L. Lin Wood                                     /s/ Todd V. McMurtry
  L. Lin Wood (pro hac vice)                          Todd V. McMurtry
  lwood@linwoodlaw.com                                Kentucky Bar No. 82101
  Nicole Jennings Wade (pro hac vice)                 tmcmurtry@hemmerlaw.com
  nwade@linwoodlaw.com                                Kyle M. Winslow
  G. Taylor Wilson (pro hac vice)                     Kentucky Bar No. 95343
  twilson@linwoodlaw.com                              kwinslow@hemmerlaw.com
  Jonathan D. Grunberg (pro hac vice)
  jgrunberg@linwoodlaw.com                            250 Grandview Drive, Ste. 500
                                                      Ft. Mitchell, KY 41017
  1180 W. Peachtree Street, Ste. 2040                 Tel: 859-344-1188
  Atlanta, GA 30309                                   Fax: 859-578-3869
  Tel: 404-891-1402
  Fax: 404-506-9111




                                               3
Case: 2:19-cv-00019-WOB-CJS Doc #: 58 Filed: 10/18/19 Page: 5 of 5 - Page ID#: 769




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 18, 2019, I electronically filed the foregoing document

 with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic

 filing to registered CM/ECF participants, and also served the document, together with the

 exhibits being filed conventionally, to all counsel via Federal Express.



                                                      /s/ Todd V. McMurtry

                                                      Plaintiff’s Counsel
